Citation Nr: 9904817	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-06 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic acquired lung 
disorder as secondary to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1967 to November 
1969.




This appeal arose from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Officer (RO) 
in Phoenix, Arizona.  The RO, among other things, determined 
that the claim for service connection for chronic obstructive 
pulmonary disease was not well grounded, determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a back injury, 
granted entitlement to a permanent and total disability 
rating for pension purposes, and denied entitlement to 
service connection for residuals of AO exposure.  

In his November 1995 notice of disagreement, the veteran 
specified that he was disagreeing with the denial of 
entitlement to service connection for residuals of AO 
exposure and a back injury.

In February 1998 the RO hearing officer granted entitlement 
to service connection for residuals of a fracture at T-12 
with assignment of a 10 percent evaluation, and affirmed the 
previous denial of entitlement to service connection for 
residuals of AO exposure specified as a chronic acquired lung 
disorder.

In October 1998 the veteran submitted a statement pertaining 
to his treatment of various symptomatology and disorders 
including chest pains, headaches, high blood pressure and 
Stargardt's disease.  It is unclear at this time if the 
veteran was claiming additional benefits in view of his 
treatment, additional reports of which were also submitted.  
This matter is referred to the RO for clarification and any 
appropriate action warranted.

The case has been transferred to the Board of Veterans' 
Appeals (Board) for appellate review.



FINDING OF FACT

The claim for entitlement to service connection for a chronic 
acquired lung disorder as secondary to AO exposure is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for entitlement to service connection for a chronic 
acquired lung disorder as secondary to AO exposure is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses the veteran 
denied a history of asthma, shortness of breath, pain or 
pressure in the chest, and chronic cough when he completed 
the report of medical history portion of the enlistment 
examination conducted in June 1967.  The enlistment 
examination report shows a normal clinical evaluation of the 
chest and lungs.  A chest x-ray was noted to be negative for 
any abnormalities.  The later dated service medical records 
contain no evidence or findings of a lung disorder.  The 
report of general medical examination for discharge shows the 
clinical evaluation of the lungs and chest was normal.  A 
chest x-ray was noted as within normal limits.

The report of service (DD-214) shows the veteran was trained 
as a rifleman and served a tour of duty with the United 
States Marine Corps in Vietnam.

The March 1970 report of VA general medical examination 
contains no evidence or findings of a lung disorder.  The 
clinical evaluation of the respiratory system was recorded as 
normal.

A February 1995 report of VA general medical examination 
shows the lungs were clear.  It was noted the veteran 
reported left precordial chest pain related to strain and 
dyspnea.  The examiner noted there were no positive findings 
and there was no expiratory wheezing with forced expiration.  
The examiner diagnosed atypical chest pain.  A chest x-ray 
disclosed the lungs were normally aerated.  Masses and 
infiltrates were not present in the lungs.  Disease was not 
present in the mediastinum or pleural spaces.  Abnormalities 
were not visible in the bony thorax.  A pulmonary function 
test report of history shows the veteran related a vague 
history of smoking in service.  He reported dyspnea on hills 
and stairs, productive cough, and frequent wheeze.  The 
examiner noted that the veteran was unable or unwilling to 
follow instructions for a valid study.

VA outpatient treatment reports dated in late 1995 and early 
1996 show the veteran was treated for symptomatology such as 
chest congestion associated with colds.  A March 1996 
outpatient treatment report shows the veteran was diagnosed 
with bronchitis.  An October 1996 chest x-ray report shows 
there was mild coarsening of the interstitial markings 
without definite focal infiltrate.  It was noted that did not 
appear to be a significant change in appearance compared to 
the prior film of November 1995.

The appellant presented testimony before a RO hearing officer 
in January 1997.  He testified that he had been receiving 
treatment for a lung disorder for one year which he related 
to AO exposure in service.  He reported having a biopsy of 
his tonsils to check for cancer.  Treatment for respiratory 
symptomatology was stated to be at VA medical centers.

In November 1997 the RO furnished the veteran medical release 
forms for completion by the veteran and return pursuant to 
his claim for compensation benefits.  No response was 
received from the veteran.


The RO obtained additional medical reports referable to VA 
treatment in 1998; however, the treatment records pertain to 
unrelated disorders.

Criteria

Service connection may be established for a disability 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309 (1998) will be considered to have been incurred under 
the circumstances outlined in that section, even though there 
is no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a).

If a veteran was exposed to an herbicide agent during such 
active military, naval, or air service, the following disease 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) (1998) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied; chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; porphyria cutanea tarda; multiple 
myeloma; respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea); and soft tissue sarcoma.  38 C.F.R. 
§ 3.307(e) (1998).


These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
57,589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309 (1998)).

Effective November 7, 1996, presumptive service connection is 
warranted for two additional diseases under § 3.309(e); acute 
and subacute peripheral neuropathy, and prostate cancer.  61 
Fed. Reg. 57,589 (1996) (codified at 38 C.F.R. §§ 3.307, 
3.309).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the veteran's service.  38 C.F.R. § 3.303(d); Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection...entails proof that exposure 
during service caused the malady that appears many years 
later"); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
("even though a veteran may not have had a particular 
condition diagnosed in service, or for many years afterwards, 
service connection can still be established"); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 262, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Veterans Appeals (Court) has held 
that if an appellant fails to submit a well grounded claim, 
VA is under no duty to assist him/her in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for a chronic 
acquired lung disorder as secondary to AO exposure must be 
denied as not well grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well 
grounded.

Turning to the veteran's claim for service connection for a 
chronic acquired lung disorder as secondary to AO exposure, 
the Board notes that a chronic acquired lung disorder was not 
shown in service, nor has one been demonstrated by the post 
service medical evidence of record.  




The medical documentation of record shows that during the 
last few years the veteran has been treated for respiratory 
symptomatology related to colds and on one occasion in 1996 
was diagnosed with bronchitis.  The service and post service 
evidentiary record is totally devoid of a showing that the 
veteran has a chronic acquired respiratory disorder such as 
respiratory cancer of the lung, larynx or trachea, linked to 
AO exposure in service.  

The veteran has not submitted competent medical evidence to 
show that he has a lung disorder secondary to AO exposure in 
service.  In other words, his claim is predicated on his own 
unsubstantiated lay opinion.  The veteran is clearly 
asserting a fact well beyond his competence.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  As it is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to causation, Grivois, the veteran's lay 
opinion is an insufficient basis upon which to find this 
claim well grounded.  Espiritu.  Accordingly, as a well 
grounded claim must be supported by evidence, not merely 
allegations, Tirpak, the veteran's claim for service 
connection for a chronic acquired lung disorder as secondary 
to AO exposure must be denied as not well grounded.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, he has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a chronic acquired lung disorder as secondary to AO exposure.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  As the Board noted 
earlier, the RO sent the veteran medical release forms for 
completion and return in support of his claim; however, he 
never responded.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for a chronic acquire lung 
disorder as secondary to AO exposure, the doctrine of 
reasonable doubt is not applicable to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a chronic acquired lung 
disorder as secondary to AO exposure, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

